DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 13 June 2022.  Claims 1, 2, 4-7, 10-13, and 21-24 are pending in the application. Claims 3, 8, 9, and 14-20 have been cancelled. Claims 23 and 24 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, US 2008/0079005, in view of Yoon, US 9,660,090, both of record in the application.
Tseng  disclose an organic light emitting diode display, shown in Figs. 2 and 3q, comprising:
a substrate 205 (see Fig. 3a);
a semiconductor layer 216/214 on the substrate 205 (see Fig. 3d);
a first gate conductor 228 on and overlapping the semiconductor layer 216 (see Fig. 3g);
a data conductor 227 on the first gate conductor 228 (as shown in Fig. 2, first electrode 227 is on the first gate conductor 228);
an overlap layer 211/212 disposed between the substrate 205 and the semiconductor layer 216 (see Fig. 3c);
a driving transistor 208/220 on the overlap layer 211/212 the driving transistor 208/220 includes a first electrode formed by doping a first region of the semiconductor layer 216 (see Figs.3h-3j and paragraphs [0026]-[0028]), a second electrode formed by doping a second region of the semiconductor layer 216 (see Figs. 3h-3j and paragraphs [0026]-[0028]), a channel (between the implanted electrodes) formed between the first electrode and the second electrode, and a first gate electrode 228 formed of the first gate conductor 228 to overlap the channel; and
an organic light emitting diode 240 connected with the driving transistor 208/220 (see Fig. 3q);
the overlap layer 211/212 includes a base portion 212 that overlaps the channel (between the implanted electrodes)  of the driving transistor 208/220; 
the overlap layer 211/212 includes a first extension portion 211 electrically connected to the base portion and that constitutes part of an additional storage capacitor (in storage capacitor region 209, and 
the overlap layer 211/212 overlaps the first electrode of the driving transistor, as shown in Fig. 3q; and 
at least a portion of the data conductor 227 overlaps the overlap layer 211/212, as shown in Fig. 3m.
Tseng lacks anticipation of the overlap layer receiving a constant voltage.  However, Yoon discloses that a constant voltage can be supplied to overlap layer 203 (shown in Fig. 6) in order to prevent the characteristics of a thin film transistor from being lowered due to incident light and to obtain an OLED display having better reliability. Therefore, it would have been obvious to the skilled artisan that a constant voltage could have been supplied to the overlap layer 118 in the known organic light emitting diode display of Lin et al. to ensure the fabrication of an OLED display with better reliability. 
With respect to claim 4, in the organic light emitting diode display of Tseng, a buffer layer 213 is disposed between the overlap layer 211/212 and the semiconductor layer 216 (see Figs. 3b and 3c), the overlap layer 211/212 includes a base portion 212 that overlaps the channel (between the implanted electrodes)  of the driving transistor 208/220, and the base portion 212 and the channel (between the implanted electrodes)  of the driving transistor 208/220 constitute a first additional storage capacitor, see Fig. 3q.  The capacitor structures may have electrodes that are formed from conducting layers separated by an interposed dielectric layer. The overlap layer 211/212 is conductive and the channel (between the implanted electrodes)  of the driving transistor 208/220 is also conductive. Since the overlap layer 211/212  and the channel (between the implanted electrodes)  of the driving transistor 208/220 are separated by insulating buffer layer 213, the base portion 212 of the overlap layer and the channel (between the implanted electrodes)  of the driving transistor 208/220 constitute a first additional storage capacitor.
With respect to claim 5, in the organic light emitting diode display of Tseng, a buffer layer 213 is disposed between the overlap layer 211/212 and the semiconductor layer 216 (see Figs. 3b and 3c), the overlap layer 211/212 includes a first extension 212 that overlaps the first electrode of the driving transistor 208/220, and the first extension 212 and the first electrode of the semiconductor layer 216 constitute a second additional storage capacitor, see Fig. 3q.  The capacitor structures may have electrodes that are formed from conducting layers separated by an interposed dielectric layer. The first extension 212 of the overlap layer 211/212 is conductive and the first electrode of the driving transistor 208/220 is conductive and a dielectric layer 213 (see paragraph [0020]) separates the first extension 212 of the overlap layer 211/212 and the first electrode of the driving transistor 208/220, as shown in Fig. 3q. Therefore, the first extension 212 of the overlap layer 211/212 and the first electrode of the semiconductor layer 216 constitute a second additional storage capacitor.
With respect to claim 6, as shown in Fig. 3q, in the organic light emitting diode display of Tseng, the overlap layer 211/212 extends so that a side of the overlap layer 211/212 adjacent to the first electrode of the driving transistor 208/220 coincides with a side of the first electrode of the driving transistor 208/220  in a plan view.  Although Fig. 3q is not a plan view of the OLED display of Tseng, since a side of the overlap layer 211/212 overlaps with a side of the first electrode of the driving transistor 208/220, it would have obvious to the skilled artisan that a side of the overlap layer 211/212 would coincide with a right side of the first electrode of the driving transistor 208/220 in plan view.
With respect to claim 7, it is clearly shown in Fig. 3q of Tseng that there is a first distance between a side of the gate electrode 228 adjacent to the first electrode of the driving transistor 208/220 and a side of the overlap layer 211/212 adjacent to the first electrode of the driving transistor, however, Tseng fails to teach that the first distance is in the range of 1.0 µm to 4.0 µm.  Since Tseng clearly teaches that the side of the overlap layer 211/212 should extend beyond a side of the gate electrode 228 (as shown in Fig. 3q), the distance by which it extends would have been an obvious processing parameter to optimize and ascertainable through routine experimentation. Applicant’s claimed first distance is not deemed to patentably distinguish the claimed organic light emitting diode display from the known display of Tseng.
With respect to claim 10, in the organic light emitting diode display of Tseng, it would have been obvious to the skilled artisan that a distance between the overlap layer 211/212 and an overlap layer of another pixel that is disposed adjacent to the overlap layer could have been in a range of 2.0 µm to 2.5 µm, since this distance would have been an obvious processing parameter to optimize and clearly ascertainable through routine experimentation. This claimed distance is not deemed to patentably distinguish the claimed organic light emitting diode display from the known display of Tseng.
With respect to claim 21, in the organic light emitting diode display of Tseng, the driving transistor 208/220 includes a second gate electrode 212 formed of a second gate conductor disposed between the first gate conductor 228 (of driving transistor 208/220) and the data conductor 227, as shown in the cross-sectional view of the display in Fig. 3q. 
With respect to claim 22, in the organic light emitting diode display of Tseng, the overlap layer 211/212 does not overlap an entirety of the semiconductor layer 216/214, since the overlap layer 211/212 is not formed under semiconductor layer 214. 
With respect to claim 23, in the organic light emitting diode display of Tseng, at least a portion of the data conductor 227 is directly on the gate electrode 228, as shown in Fig. 2. The term “on” is defined as physically in contact with and supported by (a surface). Accordingly, since the data conductor 227 and the gate conductor 228 are formed from the same layer and patterned by the same patterning process, the data conductor 227 is directly on the gate electrode 228, that is, the data conductor is physically in contact with the gate conductor 228 and supported by the gate conductor.
 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng, US 2008/0079005, in view of Yoon, US 9,660,090, both of record in the application, as applied to claim 1 above, further in view of Lee et al., US 2017/0330927, also of record in the application.
Although Tseng discloses a data conductor 227 on the first gate conductor 228 (as shown in Fig. 2), Tseng lacks anticipation of a data conductor on the first gate electrode, wherein at least a portion of the data conductor overlaps the gate electrode. However, Lee et al. disclose an organic light emitting diode display, shown in Fig. 10, which comprises a substrate 110; a semiconductor layer 131a/130f on the substrate 110; a first gate electrode 125a/125f on and overlapping the semiconductor layer 131a/130f; a data conductor 174 on the first gate conductor 125a and overlapping the gate electrode 125a; a driving transistor T6, the driving transistor includes a first electrode 176f formed by doping a first region of the semiconductor layer, a second electrode 177f formed by doping a second region of the semiconductor layer, a channel formed between the first electrode and the second electrode, and a first gate electrode 125f formed of the first gate conductor to overlap the channel; and an organic light emitting diode (OLED 210/220/230) connected with the driving transistor T6. Lee et al. teaches a data conductor 174 electrically connected to the first electrode layer 125a via the opening 27, wherein at least a portion of the data conductor 174 overlaps the gate electrode 125a, as shown in Fig. 10. Lee et al. further teach that the overlap layer 178 prevents or reduces the occurrence of a parasitic capacitance between the pixel electrode 210 and the data conductor 174 by entirely covering the data conductor 174, as shown in Fig. 10. Since the display device of Tseng includes the overlap layer 211/212, in light of the disclosure of Lee et al., it would have been obvious to the skilled artisan that a data conductor could have been formed on and overlapping the gate electrode in the known display of Tseng.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 23 and 24 recite the limitation "the gate electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 2 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 10, and 21-24 have been considered but are not persuasive. Independent claim 1 has been amended to require “at least a portion of the data conductor overlaps the overlap layer”. As noted above in the rejection, Tseng clearly shows at least a portion of the data conductor 227 overlaps the overlap layer 211/212, as shown in Fig. 3m. Therefore, the amendment to independent claim 1 is not deemed to patentably distinguish Applicant’s claimed display from the known display of Tseng.
Applicant has further argued that Tseng does not teach “a data conductor on the first gate conductor”, as required in independent claim 1. However, the term “on” is defined as physically in contact with and supported by *a surface). As shown in Fig. 2 of Tseng, the data conductor 227 is physically in contact with the gate conductor 228 of transistor 220. Since both the data conductor and the gate conductor 228 are formed from the same layer and patterned by the same patterning process, the data conductor 227 would be supported by a surface of the gate conductor 228. Therefore, as shown in Fig. 2 of Tseng, Tseng clearly teaches ”a data conductor on the first gate conductor”, as required in independent claim 1, since the data conductor is physically in contact with supported by the gate conductor. The term “on” clearly does not require the data conductor to be “over” the first gate conductor, as argued by Applicant. 
It is noted that newly-submitted claim 24 requires “wherein at least a portion of the data conductor overlaps the gate electrode”. However, as set forth above in the rejection of claim 24, in light of the disclosure of Lee et al., it would have been obvious to the skilled artisan that a data conductor could have been formed on and overlapping the gate electrode in the known display of Tseng.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822